DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and have been examined in this application.
Claims 1-7, 9-10, and 12-20 are currently amended.
Claims 8 and 11 are original.

Information Disclosure Statements
The Information Disclosure Statement(s) (IDS) filed 09/10/2021 has/have been considered by the Examiner.

Response to Amendment
Applicant’s claim amendments filed 09/22/2021 have overcome the previous claim objections. Therefore, the claim objections have been withdrawn. The claim amendments have failed to overcome the previous rejections under 35 U.S.C. 103. Therefore, the rejections under 35 U.S.C. 103 have been maintained.

Response to Arguments
Applicant’s arguments filed 09/22/2021 (hereinafter “the Remarks”) have been fully considered but are not persuasive.
With respect to the rejections under 35 U.S.C. 103, and regarding amended claim 1, the claim language at issue is “switch a system for lane change in the vehicle to a stand- by state when an object located outside a specified distance backward from the vehicle is sensed by the sensor”.
On pg. 10-11 of the Remarks, Applicant argues, “The Office Action relies on Nomura to cure the deficiencies in Fujii, and proposes that Nomura discloses a control circuit configured to ‘switch a system for lane change in the vehicle to a stand-by state when an object located outside a specified distance backward from the vehicle is sensed by the sensor,’ as recited in claim 1. (See, Office Action p. 5). However, Applicants respectfully submit that Nomura fails to teach or suggest the above-emphasized features as recited in claim 1… Instead, Nomura focuses on determining an error-handling state of an object detection system and cancelling the error-handling state based on a distance comparison result… Even though Nomura further teaches the cancellation conditions for the error-handling state of -10-the object detection system by determining whether a detected distance D to the object is within a normal range (e.g., not less than a threshold Dth), and the normal-range detected distance D has been consecutively acquired, this description fails to address the claimed features of the control circuit configured to ‘switch a system for lane change in the vehicle to a stand-by state when an object located outside a specified distance backward from the vehicle is sensed by the sensor,’ as recited in claim 1. See, also Para. [0032] of Nomura… As recognized by the Examiner, Fujii is silent as to the above-emphasized features… Nowhere does Fujii address the above-emphasized features… For at least these reasons, the cited references, either alone or in any combination thereof, fail to disclose each and every feature recited in amended claim 1.”
The Examiner respectfully disagrees and has not found these arguments persuasive for the following reasons.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In particular, Applicant argues that no single reference, Fujii nor Nomura, teaches the claim language at issue. However, the claim language at issue has been rejected using the combination of Fujii in view of Nomura. Fujii discloses switch a system for lane change in the vehicle to a stand-by state, when [a result of determining whether or not the LCA can be executed based on the monitoring of the surrounding is YES] (See at least: Fujii, p. [0129] and [0132]). Fujii fails to explicitly teach when an object located outside a specified distance backward from the vehicle is sensed by the sensor as a condition among the plurality of conditions required for LCA start acceptance. However, this feature is taught by Nomura (see at least: Nomura, p. [0032]). The Examiner has interpreted that when the object detection sensor is in an error-handling state, systems which require the object detection sensor to function would be disabled (see at least: Nomura p. [0010]). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Fujii to include the sensed object distance exceeding a distance threshold, as taught by Nomura, as a required condition for switching the LCA to the LCA standby state. This would add the benefit of confirming normal operation of the rear sensor (Nomura p. [0011]) before activating LCA standby which increases the safety of the LCA control.
Applicant’s arguments with respect to the dependent claims are identical to those arguments presented for claim 1, and therefore have not been found persuasive for the same reasons.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a system for” in claims 1, 3, and 5-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to the specification, “a system for” appears to correspond at least to a circuit as shown in at least Fig. 1 and p. [0044].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6, 9, 11-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (Pub. No.: US 2018/0178715 A1) in view of Nomura et al. (Pub. No.: US 2019/0212443 A1, hereinafter “Nomura”).

With respect to claim 1, Fujii discloses an apparatus for controlling a lane change in a vehicle (driving support ECU 10 which performs lane change assist control (LCA), see at least: p. [0048] and [0114]-[0115]), the apparatus comprising:
a sensor configured to sense an object located behind the vehicle (rear-left surrounding sensor 11RL and rear-right surrounding sensor 11RR, see at least: p. [0053] and Fig. 2); and
(11RR and 11RL are connected to ECU 10, see at least: p. [0053]),
wherein the control circuit is configured to:
receive sensing data from the sensor (e.g., surrounding information, see at least: p. [0054]); and
switch a system for lane change in the vehicle to a stand-by state, when [a result of determining whether or not the LCA can be executed based on the monitoring of the surrounding is YES] (When the LCA start acceptance condition is established, the driving support ECU 10 changes the steering assist control states from the LTA-ON state to the LCA standby state. For example, the LCA start acceptance condition is established when all of the following conditions 2-1 to 2-4 are established. Condition 2-3: The result of determining whether or not the LCA can be executed based on the monitoring of the surrounding is YES. That is… it is determined that the own vehicle can safely change lanes. See at least: p. [0129] and [0132]), and
wherein the system comprises a processor configured to control the lane change of the vehicle (driving support ECU 10).
Fujii fails to explicitly teach when an object located outside a specified distance backward from the vehicle is sensed by the sensor as a condition among the plurality of conditions required for LCA start acceptance. However, this feature is taught by Nomura (The present embodiment is configured to cancel the error-handling state of the object detection system if the following conditions are satisfied when distance information is outputted from the ultrasonic sensor 10. The conditions are that a detected distance D to the object, i.e. the distance information, is within a normal range (e.g., not less than a threshold Dth), and the normal-range detected distance D has been consecutively acquired as a criterion count Nth, see at least: p. [0032]). The Examiner has interpreted that when the object detection sensor is in an error-
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Fujii to include the sensed object distance exceeding a distance threshold, as taught by Nomura, as a required condition for switching the LCA to the LCA standby state. This would add the benefit of confirming normal operation of the rear sensor (Nomura p. [0011]) before activating LCA standby which increases the safety of the LCA control.

With respect to claim 2, the combination of Fujii in view of Nomura teaches the apparatus of claim 1. Additionally, Fujii teaches wherein the control circuit is configured to: receive the sensing data from the sensor when the vehicle is started (The signal processor acquires, every time a predetermined time period elapses, information (hereinafter referred to as "surrounding information") representing, for example, a distance between the own vehicle and the three-dimensional object. See at least: p. [0054]). 

With respect to claim 3, the combination of Fujii in view of Nomura teaches the apparatus of claim 1, wherein the control circuit is configured to: switch the system for lane change to the stand-by state when data about the object located outside the specified distance is included in the sensing data (The Examiner has interpreted that, under the broadest reasonable interpretation, “data about the object” includes the distance of the object from the vehicle. Therefore, this feature is taught by the combination of Fujii in view of Nomura for the reasons given in the rejection of claim 1.)

With respect to claim 4, the combination of Fujii in view of Nomura teaches the apparatus of claim 1. Additionally, Nomura teaches wherein the control circuit is configured to: determine whether the sensor operates normally based on the sensing data (The conditions are that a detected distance D to the object, i.e. the distance information, is within a normal range (e.g., not less than a threshold Dth), and the normal-range detected distance D has been consecutively acquired as a criterion count Nth, see at least: p. [0032]).

With respect to claim 5, the combination of Fujii in view of Nomura teaches the apparatus of claim 1, wherein the control circuit is configured to: switch the system for lane change to the stand-by state when the object located outside the specified distance is sensed by the sensor. Additionally, Fujii teaches switch the system for lane change to the stand-by state when the vehicle is located within a specified operation section of the system for lane change (Condition 2-4. The road (on which the own vehicle is traveling) is a road for exclusive use by automobiles (road type information acquired from the navigation ECU 70 represents that the road is for exclusive use by automobiles). See at least: p. [0133]). 

With respect to claim 6, the combination of Fujii in view of Nomura teaches the apparatus of claim 1. Additionally, Fujii teaches wherein the control circuit is configured to: switch the system for lane change from an off state to the stand-by state when the object located outside the specified distance is sensed by the sensor (After the surrounding of the own vehicle is monitored and it is determined that the own vehicle can safely change lanes, the lane change assist control provides/generates a steering torque to the steering mechanism so that the lane change assist control has the own vehicle move from the lane in which the own vehicle is currently traveling to the adjacent lane while monitoring the surrounding of the own vehicle.  See at least: p. [0115], LCA cancel condition, see at least: p. [0180]) The Examiner has interpreted that when the LCA is not in a LCA actuation state or a LCA standby state it is in an LCA off state/LCA cancel condition.

With respect to claim 9, the combination of Fujii in view of Nomura teaches the apparatus of claim 1, wherein the control circuit is configured to: maintain an off state of the system for lane change when only the object located within the specified distance is sensed by the sensor (based on the distance information outputted from the ultrasonic sensor 10, the ECU 30 determines the occurrence of a detection error if an object is consecutively detected in a close range (e.g., 50 cm or less), see at least: Nomura p. [0026]). The Examiner has interpreted that when the object detection sensor is in an error-handling state, systems which require the object detection sensor to function (e.g., the LCA control) would be disabled (see at least: Nomura p. [0010]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination of Fujii in view of Nomura with the aforementioned additional teachings of Nomura because an object being detected at close range indicates sensor blockage or obstruction (Nomura p. [0026]). Therefore, the safety of the apparatus would be increased by disabling lane change assistance when sensor data is unreliable.

With respect to claim 11, the combination of Fujii in view of Nomura teaches the apparatus of claim 1. Additionally, Nomura teaches an output device, wherein the control circuit (the object detection system is provided with an error lamp for displaying the occurrence of a detection error in the ultrasonic sensor, see at least: p. [0007]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination of Fujii in view of Nomura with the aforementioned output device of Nomura so that the driver is informed of the sensor fault and is thereby enabled to take corrective action.

With respect to claim 12, Fujii teaches a method for controlling a lane change in a vehicle, the method comprising steps of: obtaining, by a sensor of the vehicle, sensing data (e.g., surrounding information, see at least: p. [0054]) about a rear of the vehicle (received from rear-left surrounding sensor 11RL and rear-right surrounding sensor 11RR, see at least: p. [0053] and Fig. 2); and switching, by a control circuit, a lane change system in the vehicle to a stand-by state when [a result of determining whether or not the LCA can be executed based on the monitoring of the surrounding is YES] (When the LCA start acceptance condition is established, the driving support ECU 10 changes the steering assist control states from the LTA-ON state to the LCA standby state. For example, the LCA start acceptance condition is established when all of the following conditions 2-1 to 2-4 are established. Condition 2-3: The result of determining whether or not the LCA can be executed based on the monitoring of the surrounding is YES. That is… it is determined that the own vehicle can safely change lanes. See at least: p. [0129] and [0132]).
Fujii fails to explicitly teach when an object located outside a specified distance backward from the vehicle is sensed by the sensor as a condition among (The present embodiment is configured to cancel the error-handling state of the object detection system if the following conditions are satisfied when distance information is outputted from the ultrasonic sensor 10. The conditions are that a detected distance D to the object, i.e. the distance information, is within a normal range (e.g., not less than a threshold Dth), and the normal-range detected distance D has been consecutively acquired as a criterion count Nth, see at least: p. [0032]). The Examiner has interpreted that when the object detection sensor is in an error-handling state, systems which require the object detection sensor to function would be disabled (see at least: Nomura p. [0010]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Fujii to include the sensed object distance exceeding a distance threshold, as taught by Nomura, as a required condition for switching the LCA to the LCA standby state. This would add the benefit of confirming normal operation of the rear sensor (Nomura p. [0011]) before activating LCA standby which increases the safety of the LCA control.

Claims 13-16 and 20 are rejected under the same rationale, mutatis mutandis, as claims 2-5 and 11, above.

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Nomura, as applied to claims 1 and 12, above, and further in view of Hashimoto et al. (Pub. No.: US 2018/0178801 A1, hereinafter “Hashimoto”).

With respect to claim 7, the combination of Fujii in view of Nomura teaches the apparatus of claim 1.
Neither Fujii nor Nomura teach wherein the control circuit is configured to: switch the system for lane change to an on state when approval of a driver of the vehicle is received in the stand-by state. However, this feature is taught by Hasimoto (the driver can input response (approve or reject) to a proposal of lane change from the autonomous driving system 100, see at least: p. [0086]).
Before the effective filing date of the claimed invention, it would have been obvious to modify the combination of Fujii in view of Nomura with the aforementioned feature of Hashimoto in order to decrease the likelihood that the apparatus will make an unwanted lane change.

Claim 17 is rejected under the same rationale, mutatis mutandis, as claim 7, above.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Nomura, as applied to claims 1 and 12, above, and further in view of Nishiguchi et al. (Pub. No.: US 2019/0047469 A1, hereinafter “Nishiguchi”).

With respect to claim 8, the combination of Fujii in view of Nomura teaches the apparatus of claim 1. Additionally, Fujii teaches an output device (When the LCA start acceptance condition is established, the driving support ECU 10 has the buzzer output/generate a sound representing that the lane change assist request is accepted)
Neither Fujii nor Numora teach wherein the control circuit is configured to: output a visual indication indicating an off state, the stand-by state or an on state of the system for lane change using the output device. However, this feature is taught by Nishiguchi (the HMI controller 120 notifies the occupant that lane change starts by switching the image displayed on each display device of the HMI 20 from an image for notification of standby for lane change (refer to FIG. 14, for example) to an image as illustrated in FIG. 16. See at least: p. [0167] and Fig. 14-16).
Before the effective filing date of the claimed invention, it would have been obvious to modify the combination of Fujii in view of Nomura with the aforementioned display of Nishiguchi in order to improve the driver’s understanding of the current state of the LCA and because Nishiguchi teaches that the lane change assistance control state may be indicated by a visual display or a speaker (p. [0167]).

Claim 18 is rejected under the same rationale, mutatis mutandis, as claim 8, above.

Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Nomura, as applied to claims 1 and 12, above, and further in view of Chae et al. (Pub. No.: US 2019/0291642 A1, hereinafter “Chae”).

With respect to claim 10, the combination of Fujii in view of Nomura teaches the apparatus of claim 1. Additionally, Fujii teaches an output device (When the LCA start acceptance condition is established, the driving support ECU 10 has the buzzer output/generate a sound representing that the lane change assist request is accepted)
Neither Fujii nor Numora teach wherein the control circuit is configured to: output a visual indication indicating the sensing of the object using the output device when the object located outside the specified distance is sensed by the sensor. However, this feature is taught by Chae (As shown in FIG. 31, when the processor 170 senses the lane change operation of the vehicle 700, the processor 170 may control the display unit 180 to display a notification message by taking into account a speed of an object located in the rear of a corresponding lane and a distance between the vehicle and the object. See at least: p. [0291] and Fig. 31).
Before the effective filing date of the claimed invention, it would have been obvious to modify the combination of Fujii in view of Nomura with the aforementioned display of Chae in order to improve the driver’s understanding of the area and objects surrounding the vehicle which aids in the driver’s ease of decision making.

Claim 19 is rejected under the same rationale, mutatis mutandis, as claim 10, above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly D Williams whose telephone number is (571)272-7387.  The examiner can normally be reached on M-F 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662